MEMORANDUM **
A review of the district court docket reflects that the docketing and filing fees for this appeal were paid on August 5, *6242004. The Clerk shall amend this court’s docket to so indicate.
Appellant’s unopposed motion for summary reversal is granted. The district court’s order is reversed and the matter is remanded for reconsideration in light of Caruso v. Yamhill County, 422 F.3d 848 (9th Cir.2005).
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.